United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.M., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0251
Issued: May 16, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 31, 2018 appellant filed a timely appeal from an August 23, 2018 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant has met his burden of proof to establish a recurrence of total
disability commencing February 4, 2016 causally related to his accepted left knee condition.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence following OWCP’s August 23, 2018 decision on
appeal. However, the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence
in the case record that was before OWCP at the time of its final decision. Evidence not before OWCP will not be
considered by the Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from
reviewing this additional evidence for the first time on appeal. Id.

FACTUAL HISTORY
On February 4, 2016 appellant, then a 49-year-old federal air marshal, filed a traumatic
injury claim (Form CA-1) alleging that, on that date, he struck his left knee on a plyometric box
while exercising pursuant to the employing establishment’s physical fitness plan. He did not stop
work. By decision dated May 25, 2016, OWCP accepted the claim for prepatellar bursitis of the
left knee.
In a February 2, 2018 report, Dr. Anupam Basu, a Board-certified diagnostic radiologist,
reported findings of a magnetic resonance imaging (MRI) scan of appellant’s right knee. He noted
moderate tricompartmental osteoarthritis, intact cruciates and collaterals, questionable
degenerative tear of the posterior horn of the lateral meniscus, and large joint effusion.
In a February 9, 2018 report, Dr. Joshua M. Alpert, Board-certified in sports medicine,
provided a follow-up to the MRI scan of appellant’s right knee. He assessed right knee lateral
meniscus tear and mild-to-moderate arthritic changes in the right knee. Dr. Alpert noted the date
of injury was January 20, 2016.
In a February 15, 2018 operative report, Dr. Alpert discussed surgical procedures he
performed to treat appellant’s right knee lateral meniscus tear. He noted the operation was
performed to treat right lateral knee pain that did not respond to conservative measures, although
it would not improve any pain appellant experienced from arthritic changes.
On June 26, 2018 appellant filed a notice of recurrence (Form CA-2a) alleging that his left
knee condition had worsened. He indicated that his condition had been a continuous problem since
the February 4, 2016 injury and the symptoms he experienced included swelling of his left knee
when he added continuous pressure. Appellant noted permanent limitations including no running,
jogging, or jumping rope, which began following the original injury.
By development letter dated July 23, 2018, OWCP advised appellant of the deficiencies of
his claim. It requested additional medical evidence from him and provided a questionnaire for his
completion. OWCP afforded appellant 30 days to respond. No further evidence was received.
By decision dated August 23, 2018, OWCP denied appellant’s claim, finding that the
evidence of record was insufficient to establish that he was totally disabled from work due to an
objective worsening of his accepted work-related left knee condition.3
LEGAL PRECEDENT
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which resulted from a previous
compensable injury or illness and without an intervening injury or new exposure in the work
environment.4 This term also means an inability to work because a light-duty assignment made
3

It noted the case had been accepted for a left knee injury, but the medical evidence referred to a right knee injury.
OWCP further noted that appellant returned to work in a full-duty capacity on February 5, 2016 and was not losing
did not lose any time from work due to this injury.
4

20 C.F.R. § 10.5(x); see S.F., 59 ECAB 525 (2008).

2

specifically to accommodate an employee’s physical limitations, and which is necessary because
of a work-related injury or illness, is withdrawn or altered so that the assignment exceeds the
employee’s physical limitations.
OWCP’s procedures provide that a recurrence of disability includes a work stoppage
caused by a spontaneous material change in the medical condition demonstrated by objective
findings. That change must result from a previous injury or occupational illness rather than an
intervening injury or new exposure to factors causing the original illness. It does not include a
condition that results from a new injury, even if it involves the same part of the body previously
injured.5
An employee who claims a recurrence of disability due to an accepted employment-related
injury has the burden of proof to establish by the weight of the substantial, reliable, and probative
evidence that the disability for which he or she claims compensation is causally related to the
accepted injury. This burden of proof requires that a claimant furnish medical evidence from a
physician who, on the basis of a complete and accurate factual and medical history, concludes that,
for each period of disability claimed, the disabling condition is causally related to the employment
injury, and supports that conclusion with medical reasoning.6 Where no such rationale is present,
the medical evidence is of diminished probative value.7
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish recurrence of
total disability commencing February 4, 2016, causally related to his accepted left knee condition.
None of the physicians of record mentioned appellant’s accepted left knee condition. As
well, Dr. Alpert’s February 9, 2018 report indicated a date of injury of January 20, 2016, which
predates the February 4, 2016 accepted injury.
Further, Drs. Basu and Alpert did not document a spontaneous worsening of appellant’s
left knee condition resulting in total disability on or after February 4, 2016.8 Rather, they discussed
examinations and surgery related to a right knee condition. As Drs. Basu and Alpert did not relate
appellant’s disability to the accepted left knee injury, their reports fail to establish a work-related
recurrence of disability.9
For these reasons, the Board finds that appellant has not met his burden of proof.

5

Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.2 (June 2013); J.D., Docket
No. 18-1533 (issued February 27, 2019); Kenneth R. Love, 50 ECAB 193, 199 (1998).
6

J.D., Docket No. 18-0616 (issued January 11, 2019); see C.C., Docket No. 18-0719 (issued November 9, 2018);
see also Ronald A. Eldridge, 53 ECAB 218 (2001).
7

Mary A. Ceglia, Docket No. 04-0113 (issued July 22, 2004).

8

J.D., supra note 6; J.H., Docket No. 12-1848 (issued May 15, 2013).

9

Id.

3

On appeal appellant argues that he suffered a recurrence of disability because his
discomfort worsened since the original February 4, 2016 employment injury. However, the
medical evidence of record does not include bridging evidence to show a spontaneous worsening
of the accepted conditions, or that the newly diagnosed condition occurred over time as a result of
the accepted prepatellar bursitis, left knee.10 The Board, therefore, finds that appellant has not met
his burden of proof.11
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a recurrence of
total disability commencing February 4, 2016 causally related to his accepted left knee condition.
ORDER
IT IS HEREBY ORDERED THAT the August 23, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 16, 2019
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

10

L.C., Docket No. 17-1788 (issued September 19, 2018).
January 19, 2018).
11

Id.; H.T., Docket No. 17-0209 (issued February 8, 2018).

4

See M.M., Docket No. 16-1851 (issued

